DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 13, 15 and 17 are objected to because of the following informalities:  
Regarding claim 12, “a slide adjuster” should be –the slide adjuster—in line 2 of the claim
Regarding claim 13, “a slide adjuster” should be –the slide adjuster—in line 2 of the claim
Regarding claim 13, “side adjuster” should be –slide adjuster—in line 9 of the claim
Regarding claim 15, “a stationary frame” should read –the stationary frame—
Regarding claim 17 “a volume” and “a bellows” should read –the volume—and –the bellows--
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Garth (ES 2016215), hereinafter Garth or, in the alternative, under 35 U.S.C. 103 as obvious over Garth.
Regarding claim 1, Garth teaches a resuscitation device (Figs. 5-17) which limits tidal volume delivered to a patient (Figs. 7-11, Col. 9: lines 2-58, Garth discloses various means for limiting the volume)comprising:
a stationary frame (Fig. 6: 45);
a moving frame (see below) which at least partially encloses the stationary frame (See below, the moving frame covers the stationary frame);
a bellows (Fig. 6: 43) comprising two opposing ends (See below), a first opposing end coupled to the stationary frame (see below) and a second opposing end coupled to the moving frame(see below);
a means for adjusting the tidal volume coupled to the moving frame (Figs. 7-11, Col. 9: lines 2-58, Garth discloses various means for limiting the volume)
an oxygen valve coupled to the moving frame (filling valve 46, Figs. 5 and 6, the filling valve allows gas in which contains oxygen, the valve connects to the interior of the bellows and so is indirectly coupled to the moving frame); and
a patient valve coupled to the stationary frame (Fig. 6: 47, Col. 6: lines 45-47). 
If Applicant does not agree that Garth teaches an oxygen valve coupled to the moving frame, Garth teaches in another embodiment (Figs. 1 and 2) an oxygen valve (36) which is coupled to the moving frame (Figs. 1 and 2: 36).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 2, Garth teaches the resuscitation device of claim 1 and further teaches wherien the means for adjusting the tidal volume coupled to the moving frame comprises a slide adjuster (Fig. 11: 87) selectively coupled to the moving frame (Fig. 11) which adjusts the position of the moving frame relative to the stationary frame. (Col. 9: lines 30-40)

Regarding claim 3, Garth teaches the resuscitation device of claim 2 and further teaches wherein the moving frame comprises an opening defined in a lateral edge (Fig. 11 opening that slide member and wherein the slide adjuster comprises a thumb tab disposed at its distal end which protrudes from the opening. (Fig. 11: 87 protrudes from the opening and may be slid by a user’s thumb)

Regarding claim 7, Garth teaches the resuscitation device of claim 1, and further teaches wherien the bellows is in fluidic communication with a hollow volume defined within the stationary frame (fig. 6, bellows is in communication with the interior of the stationary frame since the air is forced out outflow port 47) and with the oxygen valve coupled to the moving frame. (Fig. 6, the valve 46 refills the bellows and so is in fluid communication with the bellows, Col. 6: line 50 – line 56).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garth in view of Melker (US Pat. No. 5,628,305), hereinafter Melker.
Regarding claim 5, Garth teaches the resuscitation device of claim 2, and further teaches wherein the slide adjuster comprises a plurality of measurement markings disposed on a top surface of the slide adjuster (Fig. 11), each of the plurality of measurements corresponding to a tidal volume.
Garth does not teach of the plurality of measurement markings corresponding to an estimated weight of a patient. 
However, Melker teaches a device for ventilation (Fig. 4) with a slide adjuster which comprises a plurality of measurement markings corresponding to an estimated weight of a patient. (Fig. 4: marks 11 on volume controller 10, Col. 8: lines 55-60)
It would have been obvious to a person of ordinary skill in the art to have added the markings with the estimated weight of a person so that a rescuer may set the tidal volume for the weight of the recipient. (Col. 8: lines 55-60)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garth in view of Jansson et al (US. Pat. No. 5,345,929), hereinafter Jansson. 
Regarding claim 6, Garth teaches the resuscitation device of claim 1, but does not disclose wherien the moving frame comprises a traverse and wherein the stationary frame comprises a handle, the traverse comprising a concave surface to accommodate the handle.  
However, Jansson teaches a resuscitation device (fig. 2) wherein the moving frame comprises a traverse (Fig. 2: point at which the person holds the device) and wherein the stationary frame (Fig. 1: bottom of device) comprises a handle (Fig. 1: handle) the traverse comprising a concave surface to accommodate the handle. (the traverse has an opening for the handle to be held, Figs. 1 and 2)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Garth with the handle and traverse of Jansson so that the device may be carried. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garth in view of Farmer et al (US 9,861,775), hereinafter Farmer.
Regarding claim 10, Garth teaches the resuscitation device of claim 2 but does not disclose wherein the moving frame comprises a lever and a lock configured to interact with a plurality of teeth disposed on a bottom surface of the slide adjuster. 
However, Farmer teaches a resuscitation device with a lever and lock configured to interact with a plurality of teach disposed on a bottom surface of the slide adjuster. (Figs. 14 and 15a and 15b, Col. 8: lines 10-22)
It would have been obvious to a person of ordinary skill in the art to have provided Garth with the lever and lock configured to interact with a plurality of teeth as taught by Farmer to lock the slide adjuster into a particular position. 

Claims 11, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US 9,861,775), hereinafter Farmer in view of Halpern (US 2009/0145437), hereinafter Halpern. 
Regarding claim 11, Farmer teaches a method for adjusting a tidal volume delivered to a patient by a user with a device (Figs. 1-17, Col. 3: lines 5-15), the method comprising:
manipulating a slide adjuster (Col. 7: lines 5-25, Fig. 14c: 38’) coupled to a moving frame (Fig. 13: 24) of the device (Fig. 2C: 38 Fig. 14c: 38’, Col 8: lines 7-22, coupled at hinge 26, the upper and lower plates are coupled at hinge 26 Col. 5: lines 13-16 and the volume limit arm is coupled at pivot 26 as well Col. 6: lines 33-35) according to the desired tidal volume(Col. 8: lines 5-20);
disposing the moving frame at a static position relative to a stationary frame (Fig. 11: 22 and 30) of the device (Col. 8: lines 5-20, the moving frame position is set by the volume limiting arm);
moving the moving frame in a proximal direction toward the patient relative to the stationary frame (Col. 8: lines 30-35);
delivering a volume of oxygen to the patient from a bellows coupled between the moving frame and the stationary frame (Fig. 16: bellows 27 coupled between moving frame 24 and stationary frame 22);
moving the moving frame in a distal direction away from the patient relative to the stationary frame (allowing the moving frame to move back to its open position, Col. 8: lines 33-35, the top plate resets itself); and 
refilling the bellows with a new volume of oxygen (Col. 8: lines 30-35, air is drawn back into the bellows).
Farmer teaches adjusting the tidal volume based on the size of a patient (Col. 1: lines 5-10) but does not teach estimating a weight of a patient;
an adjustable manual ventilation device (abstract) which discloses adjusting the device based on an estimation of the patient’s weight. (Paragraph 99)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the method of Garth to include estimating a body weight as taught by Halpern in order to determine the appropriate volume delivery setting for the device. 

Regarding claim 15, Farmer in view of Halpern teaches the method of claim 11, and Farmer further teaches wherein disposing the moving frame at a static position relative to a stationary frame of the device comprises using a spring force of the bellows (Col. 5: lines 19-25, Col. 8: lines 30-35, “resets itself”) to press the slide adjuster against a stop disposed on the stationary frame. (Col. 8: lines 10-15, teeth on the control plate 30)

Regarding claim 16, Farmer in view of Halpern teaches the method of claim 11, and Farmer further teaches wherien moving the moving frame in a proximal direction toward the patient relative to the stationary frame comprises compressing the bellows to expel the volume of oxygen from the bellows. (Col. 5: lines 20-25, Col. 7:lines 40-45, Col. 8: lines 30-35, Fig. 6a shows fully closed position)

Regarding claim 17, Farmer in view of Halpern teaches the method of claim 11 wherein delivering a volume of air/oxygen to the patient from a bellows coupled between the moving frame and the stationary frame comprises directing the volume of air/oxygen from the bellows through a hollow volume defined within the stationary frame and into a patient valve coupled to the stationary frame. (Fig. 14: 64: col. 6: lines 1-10)

Regarding claim 19, Farmer in view of Halper teaches the method of claim 15, and Farmer further teaches wherien refilling the bellows with a new volume of air/oxygen comprises expanding the bellows until the slide adjuster of the moving frame makes contact with the stop of the stationary frame. (Col. 8:lines 10-20, Col. 8: lines 30-40)

Regarding claim 20, Farmer in view of Halpern teaches the method of claim 11 and Farmer further teaches wherein refilling the bellows with a new volume of oxygen comprises expanding the bellows to draw in oxygen from an oxygen valve coupled to the moving frame, wherien the oxygen valve is coupled to an oxygen source. (Col. 5:lines 55-65)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-14, 10-7 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 9, 11, 12-15 and 17 of co-pending Application No. 16/256,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending limitation teach all the limitations of the claims in the instant application. 
The limitations of claims 1 and 2 are taught by claim 1 of the co-pending application
The limitations of claim 3 are taught by claim 3 of the co-pending application.
The limitations of claim 4 are taught by claim 4 of the co-pending application.
The limitations of claim 5 are taught by claim 5 of the co-pending application.
The limitations of claim 6 are taught by claim 8 of the co-pending application.
The limitations of 10 are taught by claim 9 of the co-pending application.
The limitations of claim 11 are taught by claim 11 of the co-pending application.
The limitations of claim 12 are taught by claim 12 of the co-pending application.
The limitations of claim 13 are taught by claim 13 of the co-pending application.
The limitations of claim 14 are taught by claim 13 of the co-pending application.
The limitations of claim 16 are taught by claim 15 of the co-pending application.
The limitations of claim 17 are taught by claim 17 of the co-pending application.
The limitations of claim 19 are taught by claim 19 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4, 8, 9, 12, 13, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claims 4, 8, 9, 12-14 and 18 are not disclosed or rendered obvious by the prior art of record in combination with the resuscitation device as claimed. In particular the examiner notes that the prior art does not disclose wherein the moving frame comprises a hollow interior configured to accommodate lateral movement between the moving frame and the stationary frame. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785